Exhibit 10.2
 
ASSIGNMENT AND ASSUMPTION AGREEMENT FOR AND AMENDMENT TO ASSET
FUNDING/OPERATION AND SHAREHOLDERS AGREEMENT
 
 
This Assignment and Assumption Agreement made and entered into this 19th day of
May, 2011 by and among USCorp, a Nevada corporation (“USCorp”), USMetals, a
Nevada corporation (“USMetals”), Arizona Gold Corp., a British Columbia
corporation (“AGC”), Arizona Gold Founders LLC, a California limited liability
company (“AGF”), William and Denise DuBarry Hay (collectively “Hay”) and AGC
Corp., an Arizona corporation (“AGCAZ”).
 
WITNESSETH
 
WHEREAS, USCorp, USMetals, AGC, AGF, and Hay are parties to that certain Asset
Funding/Operation and Shareholders Agreement dated March 22, 2011 and First
Amendment thereto (“collectively the “Agreement”), a copy of which is attached
hereto as Exhibit A and by this reference incorporated herein; and
 
WHEREAS, it has been determined that AGC cannot hold title to the 172 mining
claims known as the Twin Peaks Claims owned by USMetals (“Mining Claims”) and
previously transferred to AGC; and
 
WHEREAS AGC has acquired certain other mining claims which were the subject of
Location Notices filed with the BLM, copies of which are attached hereto as
Exhibit B and by this reference incorporated herein (“Additional Mining
Claims”); and,
 
WHEREAS, as a result of the inability of AGC to hold title to the Mining Claims
or the Additional Mining Claims, certain amendments to the Agreement are
necessary; and
 
 WHEREAS, AGCAZ has been formed to hold title to the Mining Claims and the
Additional Mining Claims and the Transferred Assets, and, as a result, is
assuming all of the rights and obligations under the Agreement, as more
particularly set forth hereinafter; and
 
WHEREAS, AGF originally identified and agreed to transfer the Additional Mining
Claims to AGC in exchange for its interest in AGC, which Additional Mining
Claims have been located in the name of AGC.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:
 
 
1.
The parties hereto agree to form AGCAZ for the purpose of holding title to the
Mining Claims and the Additional Mining Claims and to be subject to all of the
rights and obligations of AGC contained in the Agreement.

 
2.
AGCAZ agrees to issue 10,000 shares of its common stock to AGC who will
thereupon become the sole shareholder of AGCAZ.

 
 
3.
The parties hereto agree that no additional stock of AGCAZ will be issued to AGC
or any other person, party or entity without the joint written consent of
USMetals and AGC, it being the intent of the parties that AGCAZ is, and will
continue to be, a one hundred percent wholly owned subsidiary of AGC at all
times.

 
 
4.
The parties further agree that the Board of Directors and Officers of AGCAZ
will, at all times be identical with the Board of Directors and Officers of
AGC.  AGC agrees that it will cast all of its votes for the Board of Directors
of AGCAZ for those Directors who are also Directors of AGC so that upon
completion of the voting the Board of Directors of AGCAZ and AGC will be
identical.  In addition, the Board of Directors of AGCAZ shall elect the
officers of AGCAZ who are the same officers of AGC.

 
 
5.
Contemporaneously with the execution of this Agreement, (i) AGC shall transfer
back to USMetals, the 172 Mining Claims which were deeded to AGC at the
execution of the Agreement, (ii) USMetals will contemporaneously therewith
execute and cause to be recorded in Yavapai County, Arizona and filed with the
Bureau of Land Management, a Quit Claim Deed from USMetals to AGCAZ for the
Mining Claims, (iii) AGC will transfer back to USMetals by Quit Claim Deed the
water rights transferred to AGC at the execution of the Agreement, (iv)
contemporaneously with the transfer back to USMetals of said water rights,
USMetals will execute a Quit Claim Deed transferring the water rights to AGCAZ
and will cause the same to be recorded with the Yavapai County, Arizona
Recorder’s Office, and (v) AGCAZ shall file new Location Notices with the
Yavapai County, Arizona Recorder’s office and with the BLM for the Additional
Mining Claims.  It is the intent of the parties that upon completion of these
contemporaneous transfers, title to the Mining Claims, the Additional Mining
Claims and the water rights will be owned by and  in the name of AGCAZ.

 
 
6.
AGC and/or USMetals and USCorp will further execute a General Assignment and
Assumption and Bill of Sale to AGCAZ in identical form as that set forth on
Exhibits C and D to the Agreement.

 
 
7.
The following provisions shall constitute Amendments to the Agreement.  The
subparagraphs set forth hereinafter shall refer to the Paragraphs of the
Agreement:

 
 
A.
Paragraph 2 - Closing Date shall refer to the date set forth in the Agreement as
to those matters set forth therein, and the date hereof as to the matters set
forth herein so that the overall effective date of this transaction shall be the
date of this Agreement;

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
Paragraph 3.1 - Transfer of Twin Peaks Project Assets and Operation of AGC Post
Closing shall be modified to provide that on the Effective Date USMetals shall
sell, convey, transfer, assign and deliver to AGCAZ and AGCAZ shall acquire from
USMetals all of the “Transferred Assets” as set forth in Paragraph 3 on the same
terms and conditions as set forth therein.  Any references therein to AGF shall
be deleted, and the Additional Mining Claims shall be located directly in the
name of AGCAZ;

 
 
C.
Paragraph 3.2 - All references therein to AGC shall refer to AGCAZ, and all
references to AGF therein shall be deleted;

 
 
D.
Paragraph 3.3 shall be modified to delete any references to AGF, and all
references to AGC shall be to AGCAZ;

 

 
E. 
Paragraph 3.4 shall be modified so that all references to AGC shall be to AGCAZ
with respect to the transfer of assets.  With respect to all other matters in
Paragraph 3.4, all references to AGC shall include both AGC and AGCAZ;

 

 
F.  
Paragraph 4 - All references to AGC shall include both AGC and AGCAZ.

 
 
G.
Paragraph 5.3.4 all references to AGC shall include both AGC and AGCAZ;

 
 
H.
Paragraph 6.3 shall be amended to provide that all references to AGC shall refer
to AGCAZ;

 
 
I.
Paragraph 6.5 shall be amended to provide that all references to AGC shall now
refer to AGCAZ;

 
 
J.
Paragraph 6.11 shall include, in addition to USMetals and USCorp, AGCAZ;

 
 
K.
Paragraph 7.2 shall be modified to delete the reference to AGC having the right
to own the Transferred Assets;

 
 
L.
Paragraph 8 shall be modified so that all references in Paragraphs (i) and (ii)
shall refer to AGCAZ rather than AGC;

 
 
M.
Paragraph 9 shall be modified to provide all references to AGC shall be to
AGCAZ;

 
 
 

--------------------------------------------------------------------------------

 
 
 
N.
Paragraph 11.11 shall include the mailing address for AGCAZ to be care of
William Hay [address removed];

 

 
8.  
Except as herein expressly amended, all of the terms and conditions of the
Agreement shall remain in full force and effect.

 
USCorp, a Nevada corporation
 
 
By:        \s\ Robert Dultz                              
       Robert Dultz, President
 
USMetals, a Nevada corporation
 
By:        \s\ Robert Dultz                              
       Robert Dultz, President
 
Arizona Gold Corp., a British Columbia corporation
 
By:        \s\ William Hay                               
       William Hay, President
 
Arizona Gold Founders, LLC, a California limited liability company
 
By:        \s\ William Hay                               
       William Hay, Its Manager
 
Hay:
 
        \s\ William Hay                               
        William Hay
 
       \s\ Denise DuBarry Hay                 
        Denise DuBarry Hay
 
AGC Corp., an Arizona corporation
 
By:         \s\ William Hay                        
        William Hay, President